Case 1:20-cv-11091-JSR Document 20 Filed 05/07/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee i is es le re i ee ee ee xX
ZURICH AMERICAN LIFE INSURANCE CO.,:
Plaintiff,
20-cvyv-11091 (JSR)
-V-
ORDER
JON NAGEL,
Defendant. :
i i i ee ee eee eee i es i a i ae x

JED S. RAKOFF, U.S.D.d.

Now before the Court is defendant Jon Nagel’s motion to strike
and to dismiss, ECF No. 14. Upon due consideration, the Court
grants the motion in part and denies it in part. The Defend Trade
Secrets Act and unjust enrichment claims are dismissed. In all
other respects, Nagel’s motion is denied. The Court will issue an
opinion setting forth the reasons for this ruling by no later than
May 11, 2021. Zurich may file an amended complaint by no later
than May 21, 2021.1

SO ORDERED.

Dated: New York, NY Sl \ pl BLZZ

May 7, 2021 JED . RAKOFF; U.S.D.J.

 

1 Although the Court has dismissed the sole federal cause of action,
based on the allegations of the Complaint the Court has diversity
jurisdiction over the remaining claims.

1

 
